Citation Nr: 1709610	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  04-405 76	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder with panic disorder prior to February 13, 2004 and in excess of 30 percent from February 13, 2004.


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel











INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board remanded this case for additional development in January 2008 and November 2015.  For reasons discussed below, an additional remand is necessary. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed prior to a disposition of the issue on appeal. 

In the November 2015 remand, the Board directed the AOJ to obtain a new VA examination addressing the severity of the Veteran's acquired psychiatric disorder.  The Board found that a new VA examination was necessary because the most recent  psychological examination was performed 11 years earlier, in May 2004, and because there was lay and clinical evidence that the Veteran's symptoms had worsened since that time 2004.  

The AOJ scheduled a VA examination for March 2016 and again in May 2016.  The Veteran failed to report for both VA examinations.  The Veteran did not respond to additional attempts to contact him in May and June 2016.  In July 2016, the AOJ found that the Veteran did not show good cause for failure to report for a VA examination and denied an increased rating.

When a Veteran fails to report to any scheduled examination in connection with a claim for an increased rating, without good cause, the claim will be denied.  See 
38 C.F.R. § 3.655(a),(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant.  Id.

In this case, resolving all doubt in the Veteran's favor, good cause is shown.  VA treatment documents show that the Veteran was hospitalized for gallbladder pain and had surgery in September 2015.  See September-October 2015 VA treatment records.  In March 2016, after several failed attempts, the AOJ successfully contacted the Veteran by phone in order to schedule a new VA examination.  At the time, the Veteran reported that he was "severely sick" and that he had recent gallbladder surgery.  In January 2017, the Veteran reported that he had "many medical issues right now, some getting worse."  However, he did not report that he was unable to leave his residence and travel for treatment or examination.  See January 2017 Statement in Support of Claim. 

The Veteran has been granted service connection and a combined rating of 90 percent from February 2004 to the present, including for coronary artery disease, and has reported worsening mental health symptoms.  The Veteran additionally has many other disabilities which are not service connected.  The record indicates a reasonable likelihood that the Veteran may have had a long recovery or subsequent illnesses, possibly associated with his surgery in 2015, that precluded travel or interfered with his receipt of notices and ability to respond through July 2016.  .

Resolving all doubt in favor of the Veteran and providing him every opportunity to assist in substantiating his claim, the Board finds sufficient evidence of good cause for failure to report to VA examinations in March and May 2016 and failure to respond to requests for development afterwards.  38 U.S.C.A. § 5107(b) (West 2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide notice to the Veteran that failure to appear without good cause in writing for a future mental health examination in support of his appeal for an increased rating for service-connected depression with panic disorder will result in the denial of the claim in accordance with 38 C.F.R. § 3.655 (b). 

2.  Schedule the Veteran for a VA examination addressing the current severity of his acquired psychiatric disability.  

3.  Readjudicate the claim for an initial rating in excess of 10 percent prior to February 2004 and in excess of 30 percent after February 2004 with consideration of the requirements for failure to appear for an examination in connection with a claim for an increased rating.  If the benefit sought remains denied, issue the Veteran a Supplemental Statement of the Case and afford him adequate time to respond before returning the claim to the Board for additional appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



